J-S17021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC WILLIAM SHAY                          :
                                               :
                       Appellant               :   No. 714 MDA 2020


             Appeal from the PCRA Order Entered March 18, 2020,
             in the Court of Common Pleas of Lackawanna County,
             Criminal Division at No(s): CP-35-CR-0000276-2015.


BEFORE:      STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED: NOVEMBER 22, 2021

        Eric William Shay appeals pro se from the order denying his first timely

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A.

§§ 9541-46. We affirm.

        The PCRA court summarized the pertinent facts as follows:

              The charges in this case arose on February 3 and 4, 2015,
           when [Shay], using an online service called “Grindr” and his
           cell phone, communicated with an undercover special agent
           of the Pennsylvania Attorney General’s Office, who he
           believed to be a 14-year-old boy, for the purpose of
           engaging in involuntary deviate sexual intercourse. [Shay]
           sent the agent obscene pictures and arranged to meet him
           at the Turkey Hill in Dunmore on February 2, 2015, for the
           purpose of engaging in sexual intercourse.        When he
           arrived, he was approached by law enforcement.           He


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S17021-21


        admitted that he was there to meet a 14 or 15-year-old boy
        in order to have sex with him, and was arrested.

Rule 907 Notice, 2/4/20, at 1.

     On February 17, 2016, a jury convicted Shay of unlawful contact with a

minor, criminal attempt to commit involuntary deviate sexual intercourse, and

related charges.   On June 29, 2016, the trial court sentenced Shay to an

aggregate term of 6½ to 19 years of imprisonment, and a consecutive 4-year

probationary term.    Although, Shay did not originally file an appeal, he

subsequently filed a PCRA in which he sought the reinstatement of his

appellate rights nunc pro tunc. The PCRA court granted Shay’s petition on

August 1, 2017.

     Shay filed a timely appeal to this Court. On September 18, 2018, this

Court affirmed Shay’s judgment of sentence. Commonwealth v. Shay, 198

A.3d 463 (Pa. Super. 2018) (non-precedential decision). On March 12, 2019,

our Supreme Court denied Shay’s petition for allowance of appeal.

Commonwealth v. Shay, 201 A.3d 361 (Pa. 2019).

     On August 19, 2019, Shay filed a pro se PCRA petition, and the PCRA

court appointed counsel. Thereafter, the Commonwealth filed an answer. On

October 23, 2019, PCRA counsel filed a petition to withdraw as counsel and a

“no-merit” letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc). The PCRA court granted Shay leave to file an amended PCRA petition.

Shay filed the amended petition on December 16, 2019.



                                    -2-
J-S17021-21



      On February 4, 2020, the PCRA court issued a Rule 907 notice of its

intent to dismiss Shay’s petition without a hearing.       The PCRA court also

granted PCRA counsel’s petition to withdraw. Shay filed a pro se response.

By order entered March 18, 2020, the PCRA court denied Shay’s PCRA petition.

This timely appeal followed. Both Shay and the PCRA court have complied

with Pa.R.A.P. 1925.

      Shay raises the following issue on appeal:

         1. Was trial counsel ineffective by failing to raise the
            entrapment defense to the jury and for never developing
            a defense strategy at trial?

Shay’s Brief at 4.

      This Court’s standard of review regarding an order dismissing a petition

under the PCRA is to ascertain whether “the determination of the PCRA court

is supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the findings

in the certified record.” Commonwealth v. Barndt, 74 A.3d 185, 191-92

(Pa. Super. 2013) (citations omitted).

      Moreover,

         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

                                      -3-
J-S17021-21



Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

         Shay contends that his trial counsel provided him with ineffective

assistance. To obtain relief under the PCRA premised on a claim that counsel

was ineffective, a petitioner must establish by a preponderance of the

evidence that counsel’s ineffectiveness so undermined the truth determining

process that no reliable adjudication of guilt or innocence could have taken

place.     Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009).

“Generally, counsel’s performance is presumed to be constitutionally

adequate, and counsel will only be deemed ineffective upon a sufficient

showing by the petitioner.” Id. This requires the petitioner to demonstrate

that: (1) the underlying claim is of arguable merit; (2) counsel had no

reasonable strategic basis for his or her action or inaction; and (3) the

petitioner was prejudiced by counsel's act or omission. Id. at 533. A finding

of "prejudice" requires the petitioner to show "that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different." Id. A failure to satisfy any prong of

the   test    for   ineffectiveness   will   require   rejection   of   the   claim.

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

         Shay contends that counsel should have raised an entrapment defense

at trial. The defense of entrapment is set forth in the Crimes Code as follows:




                                        -4-
J-S17021-21


        § 313. Entrapment

          (a)    General rule.—A public law enforcement official or
                 a person acting in cooperation with such an official
                 perpetrates an entrapment if for the purpose of
                 obtaining evidence of the commission of an offense,
                 he induces or encourages another person to engage
                 in conduct constituting such offense by either:

           (1)    making knowingly false representations designed
                  to induce the belief that such conduct is not
                  prohibited; or

           (2)    employing methods of persuasion or inducement
                  which create a substantial risk that such an offense
                  will be committed by persons other than those who
                  are ready to commit it.

          (b)    Burden of proof.—Except as provided in
                 subsection (c) of this section, a person prosecuted
                 for an offense shall be acquitted if he proves by a
                 preponderance of the evidence that his conduct
                 occurred in response to an entrapment.

          (c)    Exception.—The defense afforded by this section is
                 unavailable when causing or threatening bodily
                 injury is an element of the offense charged and the
                 prosecution is based on conduct causing or
                 threatening such injury to a person other than the
                 person perpetrating the entrapment.

18 Pa.C.S.A. § 313.

     This Court has noted the differences in the present statute from the

former section. We explained:

        Prior to 1972, when the new Crimes Code was enacted, the
        law employed a “subjective” test to determine whether a
        defendant had been entrapped. The focus was on the
        defendant’s predisposition to committing the crime, rather
        than the conduct of law enforcement. As such, the burden
        fell on the Commonwealth to disprove entrapment (or lack
        of intent) beyond a reasonable doubt. However, upon the
        enactment of 18 Pa.C.S.A. § 313 as part of the 1972 Crimes


                                     -5-
J-S17021-21


        Code, the burden, along with the nature of the test to
        determine entrapment, shifted. The focus of the fact-
        finder’s inquiry became the conduct of the police and the
        burden shifted to defendants to prove, by a preponderance
        of the evidence, that they had been entrapped.

                                        ***

           The defense of entrapment, as defined in the
        Commonwealth of Pennsylvania, is based on an objective
        standard intended to deter overreaching on the part of law
        enforcement and those individuals acting in cooperation
        with law enforcement such as confidential informants.

Commonwealth v. Willis, 990 A.2d 773, 775 (Pa. Super. 2010) (citations

omitted).

     The police generally are permitted to use artifice and deception to catch

criminals. “Where police do no more than afford a defendant an opportunity

to commit an illegal act, their actions are not considered sufficiently

outrageous    police   conduct     to   support   an   entrapment   defense.”

Commonwealth v. Marion, 981 A.2d 230, 239 (Pa. Super. 2009) (citation

omitted). Rather, the defense of entrapment is “aimed at condemning certain

impermissible conduct which falls below standards for the proper use of

governmental power.” Commonwealth v. Joseph, 848 A.2d 934, 939 (Pa.

Super. 2004) (citation omitted).

     Here, the PCRA court found Shay’s claim that trial counsel was

ineffective for failing to raise an entrapment defense lacked arguable merit.

The PCRA court explained:

           [Shay] asserts that his trial counsel was ineffective
        because she did not raise an entrapment defense. As [PCRA
        counsel] concluded, trial counsel did not raise an

                                        -6-
J-S17021-21


         entrapment defense because there was no basis to raise this
         defense. At the sentencing hearing, [Shay’s] sentencing
         counsel made an oral motion for extraordinary relief and
         requested a new trial because the entrapment defense was
         not raised by trial counsel. The Commonwealth replied that
         trial counsel likely did not raise an entrapment defense
         because it would have failed miserably, because [Shay]
         initiated the contact with the individual who then indicated
         that they were a 14-year-old boy, and it was [Shay] who
         suggested to the minor that they meet. The court found
         that the Commonwealth did not advertise that they were a
         14-year-old until after the contact by [Shay], and the agent
         told [Shay] that he was 14 years old and [Shay] knew he
         was dealing with a 14-year-old. The court denied the
         motion.

            Where police do no more than afford a defendant an
         opportunity to commit an illegal act, their actions are not
         considered sufficiently outrageous police conduct to support
         an entrapment defense. Commonwealth v. Zingarelli,
         839 A.2d 1064 (Pa. Super. 2003) (where police use internet
         sting operation and pose as a 15-year-old, they merely
         provide defendant with an opportunity to commit a crime
         and do not engage in egregious behavior that would
         constitute entrapment). Here, [the special agent] testified
         that [Shay] reached out to him initially, and [the agent]
         then told [Shay] he was 14 years old and asked if [Shay]
         was “chilz” with his age, and [Shay] stated that he was.
         Thus, the Commonwealth merely provided [Shay] with the
         opportunity to commit the crimes here and did not engage
         in behavior that would constitute entrapment.          Since
         counsel will not be deemed ineffective for failing to raise a
         baseless claim, this argument is without merit.

Rule 907 Notice, 2/4/20, at 5-6 (citations to record omitted).

      Our review of the record supports the PCRA court’s conclusion that the

facts, as presented by the Commonwealth, would not support a defense of

entrapment. In arguing to the contrary, Shay relies largely on older federal

and Pennsylvania case law which focused on a defendant’s predisposition to



                                     -7-
J-S17021-21



commit the crime, placed the burden on the Commonwealth to disprove an

entrapment defense, or otherwise involved disputed facts regarding the extent

of inducement by government agents. See Shay’s Brief at 17-19.

       Shay also asserts that his case is “similar to” U.S. v. Senke, 2017 WL

4159795 (M.D Pa. 2017).          Initially, we note that federal decisions are not

controlling.    “Absent a United States Supreme Court pronouncement, the

decisions of federal courts are not binding on state courts.” Commonwealth

v. Walker, 139 A.3d 225, 230 (Pa. Super. 2016) (citations omitted).

       In Senke, the government filed a motion in limine to prevent the

defendant from raising an entrapment defense at trial. Like the instant case,

Senke involved a government agent posing online as a minor on an adult-

only internet site. However, this is where the similarity ends. After discussing

in detail the protracted investigation involving the many interactions—several

which were initiated by the government—the federal district court found

“ample evidence exist[ed] that the government induced [Senke] to commit a

crime that he was not predisposed to commit.” Id. at 9. Thus, the court

denied the government’s motion, and permitted Senke to present an

entrapment defense at trial.1

       Here, by contrast, and as explained above, there was no evidence of

improper inducement by the Commonwealth; at the beginning of his
____________________________________________


1 Ultimately, a jury rejected Senke’s entrapment defense and convicted him
of attempted sex offenses involving a minor. See U.S. v. Senke, 986 F.3d
300 (3rd Cir. 2021).


                                           -8-
J-S17021-21



interaction with the agent, Shay was told that the person with whom he was

corresponding was a minor.         Despite this knowledge, Shay continued his

contact with the “minor,” via Grindr and text message, for the purpose of

meeting the minor so that they could engage in sexual activity. Because the

agent did no more than provide Shay an opportunity to commit a crime he

wished to commit, Marion, supra, Shay’s ineffectiveness claim that trial

counsel was ineffective for failure to raise an entrapment defense fails.

         Additionally, Shay argues that trial counsel failed to present any defense

at all. Shay’s Brief at 8. A review of Shay’s trial transcript refutes this claim.

Indeed, our reading reveals trial counsel raised as a defense Shay’s failure to

take the substantial step needed to establish that he attempted to commit

offenses at issue. Although ultimately unsuccessful on each occasion, this was

the same defense raised in Zingarelli, supra, and Commonwealth v.

Jacob, 867 A.2d 614 (Pa. Super. 2005). Here, trial counsel raised a viable

defense, but the jury rejected it.

         In sum, because trial counsel had no basis upon which to raise an

entrapment defense, she cannot be deemed ineffective for failing to raise it at

trial.     Commonwealth v. Spotz, 896 A.2d 1191, 1210 (Pa. 2006).

Additionally, our review of the record refutes Shay’s claim that trial counsel

failed to present any defense on his behalf. Thus, we affirm the PCRA court’s

order denying Shay post-conviction relief.

         Order affirmed.




                                        -9-
J-S17021-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2021




                          - 10 -